Title: From Thomas Jefferson to Beverley Randolph, 1 May 1791
From: Jefferson, Thomas
To: Randolph, Beverley



Dear Sir
Philadelphia May 1.

The bearer hereof, Mr. Cassinove being on a visit to Richmond and perhaps Norfolk, I take the liberty of presenting him to your notice. He is a gentleman of distinction and merit from Holland, and under particular connections with the Van Staphorsts, bankers of the United States at Amsterdam. Satisfied that you will find a gratification in his society, and that any attentions you shall be pleased to shew him will be entirely merited and justified on his part, I shall only add that they will be considered as an obligation on him who has the honor to be with sentiments of great & sincere esteem & attachment Your Excellency’s Most obedt. & Most humble servt.,

Th: Jefferson

